                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         TiMotion USA, Inc.,          )               JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:17-cv-00550-GCM
                                      )
                 vs.                  )
                                      )
       Oddello Industries, LLC,       )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Trial and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 30, 2019 Jury Verdict.

                                               October 30, 2019
